VAUGHN, Judge.
Defendant contends that his motion for nonsuit should have been allowed. To take the case to the jury, the State was required to offer evidence tending to show:
“(1) that the principal felon had actually committed the felony. . .; (2) that the accused knew that such felony had been committed by the principal felon; and (3) that the accused received, relieved, comforted, or assisted the principal felon in some way in order to help him escape, or to hinder his arrest, trial, or punishment.” State v. Williams, 229 N.C. 348, 49 S.E. 2d 617.
Merely concealing knowledge regarding the commission of a crime or falsifying such knowledge does not cause a person to become an accessory after the fact.
“Where, however, the concealment of knowledge of the fact that a crime has been committed, or the giving of false testimony as to the facts is made for the purpose of giving some advantage to the perpetrator of the crime, not on account *558of fear, and for the fact of the advantage to the accused, the person rendering such aid is an accessory after the fact.” State v. Potter, 221 N.C. 153, 19 S.E. 2d 257.
We hold that the evidence was sufficient to take the case to the jury. Defendant concedes that the State met its burden regarding proof that the felony, namely involuntary manslaughter, was committed. The felon, Nixon, told defendant that he had shot Wright while playing with the gun. There is evidence that defendant deliberately aided, comforted and encouraged Nixon in his effort to avoid detection as the killer.
On several occasions defendant successfully discouraged the felon from admitting his guilt, an admission which would have, of course, resulted in his arrest. Defendant successfully encouraged the felon to lie to those charged with the investigation of the crime so as to divert suspicion from himself and avoid detection. When questioned by investigating officers defendant concealed her knowledge that Nixon had shot and killed Wright. To divert suspicion from the real killer, she attempted to lay down a false trail for the officers to follow by telling Officer Fredlaw that someone had shot Wright from outside the apartment. She continued to help spread and extend the false trail away from the felon by publishing the same concocted story to others. She told Willie Belon, “. . . a white guy knocked on the door and Wright answered the door and that’s when he got shot.” As a result of the false story she had encouraged and helped spread, the Federal Bureau of Investigation made inquiry about the possibility that a civil rights violation might be involved in the death of Wright. Defendant, in April 1971, repeated the false version to the investigating federal agent, adding that she heard a rumor that “a white man had been seen running from the house. That she had been told that by Mr. Chavis. . . .”
It is manifest that defendant was not acting out of fear and equally clear that defendant’s actions were calculated to and did aid the guilty felon to avoid detection and arrest.
Defendant argues that there is no evidence that she had knowledge that the crime had been committed. We hold that the evidence was sufficient to permit the jury to find that defendant knew that the unlawful killing had taken place and that Nixon was the slayer.
*559Defendant's argument that the court failed to explain the law arising on one of her “contentions” is without merit.
Defendant had a fair trial free from prejudicial error.
No error.
Chief Judge Brock and Judge Morris concur.